860 So.2d 452 (2003)
Eric McKINNEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-2546.
District Court of Appeal of Florida, First District.
August 26, 2003.
Nancy A. Daniels, Public Defender and James C. Banks, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General and Trisha Meggs Pate, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals a jury verdict convicting him of sexual battery with a firearm, burglary of a dwelling with a person assaulted, and armed burglary of a dwelling. Because there was only one entry, the dual convictions and sentences on the two burglary charges cannot stand. See Docanto v. State, 811 So.2d 790 (Fla. 4th DCA 2002); Hawkins v. State, 436 So.2d 44 (Fla.1983). Appellant received concurrent life sentences on both burglary charges. Accordingly, reversal of one is required. We therefore remand with instructions for the trial court to vacate the conviction and sentence on one of the burglaries.
REVERSED and REMANDED with instructions.
WOLF, C.J., BROWNING and HAWKES, JJ., Concur.